Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports First Quarter 2013 Results Louisville, KY, May 7, 2013 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three months ended March 31, 2013. First Quarter Highlights: · Net service revenues of $87 million for the quarter · Net income was $3.2 million, or $0.35 per diluted share · Visiting Nurse segment net revenues were $68 million, on 1% admission growth overall Comments on Results William Yarmuth, Chief Executive Officer, commented on the results: “All things considered we’re pleased with our results for the first quarter.Given the impact of sequestration and fewer business days than the first quarter of 2012, we are pleased with the positive total admission growth our VN Segment achieved.We continue to have the utmost confidence in our ability to grow long term both organically and through acquisition and remain well positioned to capitalize on the opportunities we see ahead of us.” First Quarter Financial Results Almost Family reported net service revenues for the first quarter of $86.9 million, a 3.4% decrease from $90.0 million reported in the first quarter of 2012, primarily as a result of fewer calendar days as 2012 was a leap year and the VN segment’s Medicare Advantage shift and Medicare rate cut.The change in certain Medicare Advantage contracts that now pay on a per visit versus episodic basis reduced revenue by $1.0 million and earnings per diluted share by $0.06, while the partial impact of the 2% sequestration, which is effective for episodes ended after March 31, 2013, lowered revenue by $0.3 million and earnings per share by $0.02. Net income for the first quarter of 2013 was $3.2 million, or $0.35 per diluted share, down from first quarter of 2012 net income of $4.9 million, or $0.53 per diluted share. The effective tax rate was approximately 36.9% in the first quarter of 2013, which declined from the 38.0% for the first quarter of 2012 due primarily to one-time benefit resulting from the January 2, 2013 retroactive extension of the Work Opportunity Tax Credit. Almost Family Reports First Quarter 2013 Results Page 2 May 7, 2013 First Quarter Segment Results VN segment first quarter results include fewer calendar days, the change of certain Medicare Advantage payors to per visit reimbursement, as well as the unfavorable impact of sequestration.As a result, VN segment first quarter net service revenues declined 4% to $68.0 million, from $70.7 million in the first quarter of 2012, while operating income before corporate expenses for the first quarter of 2013 declined to $8.2 million from $11.0 million reported for the first quarter of 2012.Medicare admissions grew 1%, all organic. Personal Care (PC) segment net service revenues declined slightly to $18.9 million in the first quarter of 2013 from $19.2 million in 2012, due to a 5% decline in volumes partially driven by fewer calendar days which was partially offset by changes in mix of business.As a result, operating income before unallocated corporate expenses decreased 19% or $0.5 million to $2.0 million. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on May 7, 2013, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, President and Principal Financial Officer. To participate in the conference call, please dial 1-877-407-4018 (USA) or 1-201-689-8471 (International).In addition, a dial-up replay of the conference call will be available beginning May 7, 2013 at 2:00 p.m. ET and ending on May 21, 2013. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Passcode 414093.A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning May 7, 2013 at approximately 2:00 p.m. ET and will remain available until June 7, 2013. Almost Family Reports First Quarter 2013 Results Page 3 May 7, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended March 31, Net service revenues $ $ Cost of service revenues (excludingdepreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrativeexpenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income $ $ Per share amounts-basic: Average shares outstanding Net income $ $ Per share amounts-diluted: Average shares outstanding Net income $ $ Almost Family Reports First Quarter 2013 Results Page 4 May 7, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2013 ASSETS (UNAUDITED) December 31, 2012 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion of notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,447 and 9,421 issued and outstanding Treasury stock, at cost, 91 and 91 shares of common stock ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports First Quarter 2013 Results Page 5 May 7, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Year Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes 90 Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 52 34 (Decrease) increase in: Accounts payable and accrued expenses Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Purchase of common stock in connection with share awards - ) Tax benefit from stock-based compensation - ) Net cash used in financing activities - ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports First Quarter 2013 Results Page 6 May 7, 2013 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended March 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ ) -3.9 % Personal Care % % ) -1.8
